DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants cancellation of claims 3 and 9 and amendment of claims 1, 7 and 11, in the paper of 2/3/2021, is acknowledged.  Applicants' arguments filed on 2/3/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-8, 10-13 are at issue and are present for examination. 
Election/Restrictions

Applicant's election with traverse of the invention of Group II, claims 7-12 drawn to a nucleotidyl transferase enzyme, in the paper of 8/10/2020, is acknowledged.  
Claims 1, 2, 4-6 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 (claims 8, 10-12 dependent from) is indefinite in the newly added recitation “a residue responsible for binding three phosphates of a nucleic acid strand” on the basis of it is unclear as to applicants intent in what a residue responsible for binding three phosphates of a nucleic acid strand means.  This recitation is unclear and confusing as it is unclear how a residue can bind three phosphates of a nucleic acid or how a residue can be responsible for binding three phosphates of a nucleic acid.  
Claim 10 is indefinite in that it depends from cancelled claim 9.  For the purpose of advancing prosecution the claim is interpreted as if it depended from claim 7.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10-12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s traverses this rejection together with the rejection below based upon a lack of scope of enablement.
Applicants traverse this rejection on the basis that applicants submit the portion of applicant’s specification (page 19) that supports applicant’s submitted embodiment.
Applicants submit that applicants believes that the enzyme is claimed with sufficient structure, reciting specifically a TdT enzyme modified by mutations to specific regions.  Applicants submit that the specification provides adequate support for the amended claim by not only disclosing the claimed regions but providing examples of specific mutations to regions.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Newly amended claims 7, 8, 10-12 are directed to all terminal deoxynucleotidyl  transferase (TdT) enzymes modified to remain bound to a nucleic acid strand after incorporating a nucleotide into the nucleic acid strand and to prevent subsequent incorporation of nucleotides until released by a releasing agent or releasing condition, releasing agent or releasing conditions, wherein the modified terminal TdT enzyme comprises a mutation to a Loop 1 or SD1 region of a naturally occurring TdT enzyme or to a residue responsible for binding three phosphates of a nucleic acid strand (see also above rejection under of 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 7, 8, 10-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection was stated in the previous office action as it applied to previous claims 7-12.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.

Applicants traverse this rejection on the basis that applicants submit the portion of applicant’s specification (page 19) that supports applicant’s submitted embodiment.
Applicants submit that applicants believes that the enzyme is claimed with sufficient structure, reciting specifically a TdT enzyme modified by mutations to specific regions.  Applicants submit that the specification provides adequate support for the amended claim by not only disclosing the claimed regions but providing examples of specific mutations to regions.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.  
Newly amended claims 7, 8, 10-12 are directed to all terminal deoxynucleotidyl  transferase (TdT) enzymes modified to remain bound to a nucleic acid strand after incorporating a nucleotide into the nucleic acid strand and to prevent subsequent incorporation of nucleotides until released by a releasing agent or releasing condition, releasing agent or releasing conditions, wherein the modified terminal TdT enzyme comprises a mutation to a Loop 1 or SD1 region of a naturally occurring TdT enzyme or to a residue responsible for binding three phosphates of a nucleic acid strand (see also above rejection under of 35 U.S.C. 112(b).  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the claimed modified nucleotidyl transferase enzymes.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid 
The specification does not support the claims which encompass any terminal deoxynucleotidyl transferase enzyme modified to remain bound to a nucleic acid strand after incorporating a nucleotide into the nucleic acid strand and to prevent subsequent incorporation of nucleotides until released by a releasing agent or releasing condition, wherein the modified terminal TdT enzyme comprises a mutation to a Loop 1 or SD1 region of a naturally occurring TdT enzyme or to a residue responsible for binding three phosphates of a nucleic acid strand,  because the specification does not establish: (A) those regions of the protein structure which may be modified without effecting the terminal deoxynucleotidyl transferase activity, specifically those portions of the enzyme structure that are modified to affect the enzyme remaining bound to the nucleic acid strand after incorporating a nucleotide into the nucleic acid strand and to prevent subsequent incorporation of nucleotides until released by a releasing agent or releasing condition; (B) the general tolerance of terminal deoxynucleotidyl transferase enzymes to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a terminal deoxynucleotidyl transferase with an expectation of obtaining the desired biological function (see above functions); and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the claims broadly including any terminal deoxynucleotidyl transferase enzyme modified to remain bound to a nucleic acid strand after incorporating a nucleotide into the nucleic acid strand and to prevent subsequent incorporation of nucleotides until released by a releasing agent or releasing condition, wherein the modified terminal TdT enzyme comprises a mutation to a Loop 1 or SD1 region of a naturally occurring TdT enzyme or to a residue responsible for binding three phosphates of a nucleic acid strand.  The claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those modified nucleotidyl transferase enzymes modified having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romain et al. (Nuc. Acids. Res Vol 37, No 14, pp 4652-4656, June 2009).
Romain et al. teach a number of mutations in the Loop1 region of a terminal deoxynucleotideyl transferase.  Romain et al. teach a number of substitution mutants of the mouse TdT enzyme in the Loop1 and SD1 regions, including for example F401A.  Romain et al. teach various effects of the taught specific mutations in the stabilization of the TdT structure and the activity of the Tdt.  While Romain et al. do not specifically teach that the taught mutants cause the TdT to remain bound to a nucleic acid after incorporating a nucleotide into the nucleic acid strand and to prevent subsequence incorporation of nucleotides until released by a releasing agent or releasing conditions, such a property of the TdT mutants this functional characteristic is considered inherent to the taught TdT mutants, based upon the activity assay results taught by Romain et al.
Thus, claim(s) 7, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romain et al. (Nuc. Acids. Res Vol 37, No 14, pp 4652-4656, June 2009).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/9/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652